                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                   )
11
     BRIAN WHITAKER,               ) Case No.: CV 19-08931-CJC(Ex)
                                   )
12                                 )
             Plaintiff,            )
13                                 )
         v.                        )
14                                 )
                                   ) JUDGMENT
15
     TEMPLE WEST PLAZA and DOES 1‒ )
                                   )
16   10,                           )
                                   )
17                                 )
             Defendants.           )
18                                 )
                                   )
19                                 )
20

21         Plaintiff Brian Whitaker brings this action against Defendant Temple West Plaza.
22   On June 8, 2021, the Court issued a memorandum of decision in favor of Defendant.
23

24   //
25   //
26   //
27   //
28


                                               -1-
 1         In accordance with the Court’s Memorandum of Decision, IT IS HEREBY
 2   ORDERED that judgment is entered in favor of Defendant and against Plaintiff.
 3   Plaintiff shall take nothing on his complaint against Defendant.
 4

 5

 6         DATED:       June 8, 2021
 7                                                __________________________________
 8                                                       CORMAC J. CARNEY
 9                                                UNITED STATES DISTRICT JUDGE
10

11

12   CC: FISCAL
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
